Citation Nr: 9934686	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-11 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Whether new and material has been submitted to reopen a claim 
of entitlement to service to connection for a stomach ulcer.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from December 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

1.  In April 1991, the RO denied service connection for 
stomach ulcer.  The veteran did not appeal.

2.  The evidence submitted subsequent to the 1991 decision is 
not new and material, in that it is either cumulative of 
evidence previously considered or is not relevant and 
probative of whether a stomach ulcer disorder was incurred or 
aggravated during service. 



CONCLUSIONS OF LAW

1.  The April 1991 RO decision, which denied entitlement to 
service connection for stomach ulcer disorder is final.  38 
U.S.C.A. § 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.104 (1999).

2.  The veteran has not presented new and material evidence 
to reopen his claim to service connection for stomach ulcer 
disorder.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. § 
3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

Service connection was denied for a stomach ulcer disorder in 
an unappealed rating decision in April 1991.  The RO 
determined that a stomach ulcer disorder was not shown by the 
evidence of record including service medical records.  

The evidence of record at the time of the RO's April 1991 
rating decision is as follows:

Service medical records dated in November 1965 show that the 
veteran reported that he had had ulcers for the past two 
years and experienced frequent indigestion.  In December 
1965, he reported that he had had indigestion all of his life 
and been diagnosed as having an ulcer.  X-rays were negative.  
It was noted that the pain was not that of peptic ulcer.  The 
impression was functional gastro-intestinal disease.  The 
veteran was seen again in April 1966 with complaints of 
stomach cramps and indigestion.  There was no particular 
relationship to meals or time of day.  Physical examination 
was negative.  The impression was functional gastro-
intestinal disease, rule out ulcer.  Upper gastrointestinal 
series showed that the esophagus and stomal were within 
normal limits.  There was pylorospasm clearing noted after 
fifteen minutes.  The veteran's September 1967 separation 
examination showed normal abdomen and upper-gastrointestinal 
evaluations.  It was noted that an upper-gastrointestinal 
series was conducted in April 1966 which showed pylorospasm 
but no definite ulcer.  

The evidence received since the April 1991 rating decisions 
is as follows:

VA outpatient treatment records dated from November 1996 to 
February 1997 show that the veteran was seen for a number of 
illnesses including: chronic bronchitis, hypertension, 
presbyopia, anxiety disorder, alcohol dependence, back pain 
and fatigue, cough, and dental caries.  There is no record of 
treatment for a stomach ulcer disorder. 

In a February 1998 statement, the veteran's brother reported 
that in 1963 or 1964 the veteran was rushed to the hospital.  
He reported that he went to his father's home to help put the 
veteran in the car as he was doubled over in pain.  He did 
not go to the hospital because he had to work.  After work, 
he stopped by his parent's home to see how the veteran was 
feeling.  He reported that the veteran was in bed.  He was 
told that the hospital had put the veteran on a fat free diet 
and medication for a bleeding ulcer.  

Pertinent Law and Regulations 

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  

The veteran has petitioned to reopen a previously denied 
claim of service connection.  If new and material evidence is 
presented or secured with respect to a claim that has been 
denied, the claim will be reopened, and the claim decided 
upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996). 
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality. These 
guidelines require that in determining whether the additional 
evidence is new and material, the credibility of the evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512- 
13 (1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met. Winters v. 
West, 12 Vet. App. 203 (1999).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Analysis

The evidence submitted since the April 1991 disallowance 
includes VA medical evidence and a lay statement.

VA medical records dated from November 1996 to February 1997 
show that the veteran was seen for various illnesses not 
currently at issue.  

The VA treatment records are not new and material.  They show 
that the veteran has been treated for and diagnosed with a 
number of illnesses.  However, these records contain no 
findings referable to ulcers.  Thus the evidence is not 
probative.  Since the evidence does not bear directly or 
substantially on the specified matter, it is not so 
significant that it must be considered to fairly decide the 
merits of the claim.

While the statement submitted by the veteran's brother is 
new, this evidence is essentially cumulative of information 
that was previously given by the veteran, and that was of 
record at the time of the prior denial.  In order to be 
considered new, evidence must not merely summarize or repeat 
evidence submitted in previous proceedings.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, the statement 
does not serve to show that an ulcer was incurred or 
aggravated in service, that the veteran currently has an 
ulcer disease, or that there is a nexus between a current 
ulcer disease and service.  Thus the statement is cumulative 
and not probative.  Accordingly, the Board must conclude that 
new and material evidence has not been submitted to reopen 
the claim.  38 C.F.R. §§ 3.104(a), 3.156(a).


ORDER

New and material evidence having not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a stomach ulcer is not reopened.  





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

